     Case: 3:19-cv-00009-GFVT Doc #: 7 Filed: 03/14/19 Page: 1 of 2 - Page ID#: 33



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT FRANKFORT

                                       Filed Electronically

KEITH WILLIAMS,                                )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )
                                               )   Civil Action No. 3:19-CV-00009-GFVT
RADIUS HEALTH, INC.,                           )
                                               )
                Defendant.                     )
                                               )
                                               )


                                   ****     *****       *****

            DEFENDANT’S PARTIAL MOTION FOR SUMMARY JUDGMENT

         Defendant Radius Health, Inc. (“Radius”), by counsel, and pursuant to Fed. R. Civ. P. 56,

hereby moves this Court to enter partial summary judgment and to dismiss Plaintiff Keith

Williams’ claim of disability discrimination under the Kentucky Civil Rights Act with prejudice.

The grounds for this Motion are explained in an attached supporting Memorandum, which is

being simultaneously filed. A proposed Order is tendered herewith.

                                              Respectfully submitted,


                                              /s/ Amir J. Nahavandi
                                              Donna King Perry
                                              Amir J. Nahavandi
                                              Dinsmore & Shohl LLP
                                              101 South Fifth Street, Suite 2500
                                              Louisville, Kentucky 40202
                                              Telephone: (502) 581-8000
                                              donna.perry@dinsmore.com
                                              amir.nahavandi@dinsmore.com
                                              Counsel for Defendant
  Case: 3:19-cv-00009-GFVT Doc #: 7 Filed: 03/14/19 Page: 2 of 2 - Page ID#: 34




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Defendant’s Partial Motion for Summary
Judgment has been filed this 14th day of March, 2019, using the Court’s ECF system, which will
send a notice of electronic filing to the following counsel of record and also mailed via U.S.
Mail:


Christina Thomas Mazaheri
Morgan & Morgan
333 W. Vine St. Suite 1200
Lexington, Kentucky 40507
Telephone: (859) 286-8369
CMazaheri@forthepoeople.com
Counsel for Plaintiff


                                           /s/ Amir J. Nahavandi
                                           Counsel for Defendant


14727941v1




                                              2
